Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A blade angle feedback assembly for a propeller of an aircraft engine, the propeller having propeller blades rotatable about respective spanwise axes to adjustable a blade angle thereof, the blade angle feedback assembly comprising:
a feedback ring having a first electrically-conductive path defined between the propeller and the aircraft engine via the feedback ring; and
an electric current conduction element provided between the propeller and the aircraft engine to define a second electrically-conductive path between the propeller and the aircraft engine in parallel to the first electrically-conductive path, the second electrically-conductive path configured with a lower electrical 
A propeller system for an aircraft engine, the system comprising: a first electrically-conductive path defined between the propeller and the aircraft engine via a feedback ring used to provide feedback on a blade angle of the propeller blades; and an electric current conduction element provided between the propeller and the aircraft engine to define a second and parallel electrically-conductive path between the aircraft propeller and the aircraft engine, the second electrically-conductive path configured with a lower electrical resistance to electrical conduction between the propeller and the aircraft engine than the first electrically-conductive path as recited in claim 7.
A method for dissipating electrical charge in an propeller aircraft engine, the method comprising: establishing, via an electric current conduction element provided between a propeller of the aircraft engine and the aircraft engine, an electrically-conductive path between the propeller and the aircraft engine, the electrically-conductive path having a lower electrical resistance than the electrical resistance of a path defined between the propeller and a feedback ring used to provide feedback on a blade angle of propeller blades of the propeller as recited in claim 12.
Claims 2-6, 8-11, 13-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Chapman  (USPN 2018/0306053) discloses a blade angle feedback assembly (206, see figure 2, par. 0059) for a propeller (106) of an aircraft engine see figures 1-2), the propeller (106) having propeller blades (150) rotatable about respective spanwise axes to adjustable a blade angle thereof, the blade angle feedback assembly comprising: a feedback ring  (170, see figure 2, par. 0059) having one or more position markers (218, see figure 4) disposed thereon; and at least one sensor (190) configured to provide feedback on the blade angle of the propeller blades by detecting a relative movement between the feedback ring and the at least one sensor (e.g. see par. 0059). However, Chapman does not disclose the aforementioned claimed limitations of claims 1, 7, 12.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836